 506DECISIONSOF NATIONALLABOR RELATIONS BOARDNorthwest Propane Co.,Inc.andLocal 614, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America and VeraBoudrie. Cases7-CA-8790 and 7-CA-8790(2)June 14, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn January 31, 1972, Trial Examiner Arthur M.Goldberg issued the attached Decision in thisproceeding. Thereafter, both the General Counseland the Respondent filed exceptions and supportingbriefs,and the Respondent also filed a brief inanswer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Respondent, Northwest Propane Co., Inc.,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order.1Chairman Miller dissents only with respect to the 8(a)(3) allegations ofthe complaint with respect to employee Tobias He would dismiss them onthe ground that the proof of Respondent's knowledge of Tobias' unionactivity is insufficient The Trial Examinerrelies,for this purpose, on anincident during which Respondent's owner and president was standing at ornear a window in his office and Tobias was in the back seat of anautomobile parked 150 feet away The "Union activity" alleged to havebeen engaged in by Tobias at this time and alleged to have been bothobservable and observed was that he called and wavedto a unionorganizerfrom his position inside, and in the back seat of, the car Chairman Millerbelieves this to be too fragile andinferentiala basis to support a finding ofknowledge by RespondentthatTobias wasengaging inunion activityTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR M. GOLDBERG, Trial Examiner: Pursuant to anOrder Consolidating Cases, Complaint and Notice ofHearing issued by the Regional Director for Region 7 oftheNational Labor Relations Board (herein called theBoard) on July 29, 1971,' hearing was held in Detroit,1Unless otherwise indicated all dateshereinafterwere in 1971Michigan,onOctober 26 through 28 on complaintallegations that Northwest Propane Co.,Inc. (hereinaftercalledNorthwest,Respondent or the Company), hadviolated Section 8(a)(1) and(3) of the National LaborRelationsAct, asamended(herein calledthe Act).The complaint,based on charges filed on June 21 inCase 7-CA-8790 by Local 614,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica(herein called the Teamsters or the Union), andon July8 in Case 7-CA-8790(2) by Vera Boudne, anindividual(hereinafter called Boudrie),alleged that onvarious datesthe Companydischargedemployees LarryMyers, JeffreyWright, Jack Tobiasand Boudrie becauseof their union activities and other concerted activities. Aswell, the Companywas alleged to have engaged in twoindependent acts of interference,coercion or restraint ofemployee protected activities.Respondent's answer deniedall of the material allegations of the complaint.All partiesparticipated in the hearing and were affordedfullopportunityto be heard,to introduce evidence, toexamine and cross-examine witnesses,topresent oralargument and to file briefs. General Counsel and theRespondent presented oral argument at the close of thehearing and the Respondent filed a brief.Upon the entire record in the case,my reading of theRespondent's brief and the oral arguments of the parties,and from my observation of the witnesses and theirdemeanor,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTNorthwest Propane Co., Inc., a Michigan corporation,Northwestern Highway in the city of Farmington, Michi-gan, where it is engaged in the retail and wholesale sale anddistribution of propane gas and related products. During arepresentative 12-month period the Respondent, in thecourse and conduct of its business operations, derived agross revenue in excess of $500,000 and purchased andcaused to be transported and delivered to its Farmington,Michigan, place of business, goods and materials valued inexcessof $10,000,which goods and materials weretransported and delivered to said Farmington facilitydirectly from points located outside the State of Michigan.The complaint alleged, Respondent's answer as amendedat the hearing admitted, and I find that the Company isnow and has been at all times material herein an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act and meets the Board's standards forassertion of its jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDLocal 614, International Brotherhood of Teamsters,Chauffeurs,Warehousemen, and Helpers of America, isand has been at all times material herein a labororganization within the meaning of Section 2(5) of the Act.197 NLRB No. 87 NORTHWEST PROPANE CO., INC.507in.THE UNFAIR LABOR PRACTICESemployees worked and when they would be returning toA.The Company's Premises and OperationsThe Company's premises are located on the southwest-ern side of Northwestern Highway.2 Northwestern High-way runs in a northwest-southeast direction and is adivided highway with a center island in which a number ofcrossovers are placed so that traffic can switch direction.Starting at the northwest corner of the Company's propertyisa one-story office building facing directly north. Thefront of the office building is primarily of glass. On theeastern side of the office building are two private offices,the northern office being that of Raymond Barget, ownerand president of Respondent, with a window looking outto the east. Directly to the east of the office building is adriveway from Northwestern Highway which runs past theoffice building and into the yard area where the Compa-ny's loading dock and storage tanks are located. Approxi-mately due north of the office building and driveway is oneof the crossovers over the center island of NorthwesternHighway. To the southeast of the driveway heretoforedescribed is an undeveloped area which terminates in asecond driveway from Northwestern Highway into theCompany's property. Directly across from this southerndriveway is a second crossover cutting through the centerisland of Northwestern Highway.The Company's business consists of delivering propanegas to commercial and residential users. The propane gas isdelivered either in bulk by tank trucks and pumped intotanks at the customer's premises or in cylinders of variousweights which are attached to the customer's premises andfed into the appliances using the propane. The Respon-dent'sbusiness is seasonal in nature and CompanyPresident Barget estimated that some 60 percent of theCompany's business is transacted in the 5 months startinginNovember and ending at the end of March. According-ly, the Company's employment has traditionally expandedduring the November to March period and contractedduring the remaining 7 months when fewer drivers areneeded to make deliveries to customers.B.The Organizing Campaign andCompany KnowledgeEmidio M. Gentile, the Union's organizer, testified thatonMay 11 or 12 he received a telephone call fromcompany employee Fred Kolberg stating that the employ-eeswere interested in joining the Union. At Kolberg'srequest Gentile explained the organizing procedure whichhe would follow. Kolberg asked that the Union not send ademand for recognition to the Company as Gentile statedhe intended to do after securing a sufficient number ofauthorization cards. During thesameconversationKol-berg asked that Gentile explain the procedure to anotheremployee who was present with Kolberg when he made thetelephone call.As well, Gentile was told the hours the2See Appendix A attached consisting of a diagram of the Company'spremises1 Ingman's putative supervisory status is discussed and analyzed belowin sec 111,C4Boudrie's discharge by the Companyis at issuein these proceedings5The Company's terminations of Tobias and Myers are at issue in thesethe Company's premises. Gentile advised Kolberg that hewould be at Respondent's property the following day, May13, to handbill and solicit authorization cards.Gentile arrived at the Company's premises at approxi-mately 4 p.m. on May 13 and was there for "roughly" an'hour and 40 minutes leaving at approximately 5:40 p.m.During the time that Gentile was handbilling at theCompany's premises he was wearing a bright blue jacketon the back of which the word "Teamsters" appears ingold letters and on the left front side in blue and goldappears the Union's emblem with the words "Local 614"written out. During most of the time that Gentile was atthe Company's premises on May 13 he stationed himself atthemore northern of the two driveways leading into theproperty waiting for workers to drive in with their trucks sothat he could hand them union literature. During thisperiod Kolberg came to Gentile and stated that "the boss"wanted a copy of the union literature. Gentile gaveKolberg copies of the material and Kolberg returned to thecompany office.Gentile testified that while he was at the Company'spremises on May 13 Company President Barget drove intothe property, parked his car on the driveway adjacent tothe office building, turned in Gentile's direction and thenwent into the office. Gentile did not see Barget again thatday.Gentile testified that while he was handbilling ShirleyIngman,Respondent's officemanager,3 came into thedriveway from behind the office building, looked atGentile, paused for a moment and then went back in.Vera Boudrie' testified that she was working in the backoffice on May 13. However, her duties required her to goout into the front office from time to time. She stated thatwhile in the front office she observed both Barget andIngman looking out the window at Gentile. Boudrietestified that she observed Ingman looking at Gentilethrough the window in Barget's office on the east side ofthebuilding and had seen Barget observing Gentilethrough the front window of the office building. Boudrierecalled Ingman saying that she wondered what the unionman wanted. Boudrie was certain that Ingman had usedtheword "union." During this time when driver PaulGoble came in Ingman said something to the effect thatthe union man should be hit and dragged. Boudrie testifiedthat Barget was present when Ingman made that state-ment.JackTobias and Larry J. Myers, former companyemployees,5 testified that while seated in Myers' car parkedon the crossover facing the southern driveway into theCompany's premises, approximately 150 feet from theoffice building, they observed Barget standing in his officewindow facing in a southern direction where Gentile hadstationed himself and Myers' car was parked.6After Gentile left the Company's premisesat about 5:40p.m., he went to a local restaurant where a meeting hadproceedings6Myers' and Tobias' testimony as to Barget's being in the window andthus observing both Gentile and the car in which they were seated wasintroduced by General Counsel to establish company knowledge of theemployees' interest in the Union on the date proceeding Myers' terminationThis testimony is analyzed below in the section of this decision dealing with(Continued) 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen arranged with a number of the employees includingKolberg,Myers, Tobias, Yerex, Petrie and Ellerholtz. Allof the employees signed union, authorization cards andTobias took a union card which he said would be signed byhis stepson, JeffreyWright, who was not at the meetingand had not been at work on May 13.Gentile did not return to the Company's premises after'May 13.Company President Barget testified that he left theRespondent's premises on May 13 at about 10 a.m., wentto Lansing, Michigan, for a meeting and did not return tothe office until approximately 5 p.m. Barget stated thatwhen he returned to the Company at that time he parked athis normal place and went into his office to catch up on hispaperwork. Barget testified that he did not notice anythingunusual when he came back to his office, that he wouldhave to say that he did not see Gentile when he drove intothe premises, and that the blinds on his office window hadbeen closed all day, were not opened when he returned latein the afternoon and he did not look out the window at anyactivities taking place on the driveway or on NorthwesternHighway. Barget stated that Ingman was still in the officewhen he returned and that while he "probably" had aconversation with her she did not mention anything aboutUnion Organizer Gentile. Barget stated that he was nothanded any union literature on May 13 nor was there anydiscussion with anyone about the Union or the organizingactivities. Barget was not certain when he first heard aboutthe Union, stating that it could have been on Friday, May14, Saturday, May 15, or Monday, May 17. Barget recalledthat he received his first notice of the Union's interest intheCompany's employees by mail which was deliveredthatSaturday orMonday.During cross-examinationBarget was shown his pretrial affidavit in which he hadstated, "Somewhere around the 14th of May I saw a manstanding in front of the plant from my office." Theaffidavit went on to state that Barget did not know whatthe man was doing there and he did not see or know at thattime that the individual was passing out literature for theUnion. However, there is a further statement in Barget'saffidavit reading, "-I don't remember when-either PaulGoble or Ralph Hagedorn told me that this was a unionman out in front." At the instant hearing Barget testifiedthat he could not recall this happening.Shirley Ingman testified that May 13 was her birthdayand she had been in a hurry to get home that day, leavingbetween 5 and 5:30 p.m. Ingman testified that she did notseeGentile at the plant on May 13, had no conversationwith Barget that day and had not discussed the Union withanyone on May 13. Ingman claimed to have first learnedabout the Union's organizing campaign when a noticefrom the Board was posted in Respondent's officesometime between May 17 and May 19. Ingman statedthat she spoke to no one about the Union prior to theposting of the notice. During her cross-examinationIngman was shown her pretrial affidavit in which thefollowing appears, "When the union man was here on May13, 1971, I was unaware that he was out in front of theplant. I first found out about the union man being outThis testimony is analyzed below in the section of this decision dealing withthe terminations of Myers andLarryWright,sec. III, Dfront at around 5 p.m. on that day from Win Goble andVera Boudrie." When this statement from her affidavit wasread to Ingman she testified, "That's a mistake, sir."Ido not credit Barget's and Ingman's claims that theywere unaware of union activity or Gentile's presence at theCompany's premises on May 13. The denials of suchknowledge during their testimony at the hearing herein isin conflict with the statements contained in their affidavitsgiven during the investigatory stages of this proceeding.Gentile gave credible testimony that Barget arrived back atthe plant while Gentile, wearing his loud Teamsters jacket,was carrying out his organizing activities. Vera Boudrie,who created a favorable and credible impression duringher appearance as a witness, testified that there wasunusual activity in the office while Gentile was carryingout his organizing activity. Thus, Boudrie testified thatboth Barget and Ingman on numerous occasions went towindows so that they could observe Gentile, Ingman madestatements indicating that she was aware of Gentile's unionaffiliation and that Barget was present when Ingman madethose comments. Further, based upon their demeanorwhile testifying I would not credit Barget or Ingman in anyparticularunlesstheywere corroborated by a creditedwitness. In this instance such corroboration is lacking.Thus, I find that during the time Gentile was carrying outhis organizing activities at the Company's premises on May13 the Company was aware of his presence and activitiesand that those activities were kept under surveillance byBarget and Ingman.C.ShirleyIngman'sSupervisory StatusThe putative supervisory status of Shirley Ingman, a 12-year employee of the Company, is in dispute. GeneralCounsel urges a finding that Ingman is a supervisor withinthemeaning of the Act whereas in this proceeding theCompany claims that she does not exercise supervisoryauthority.However, in the hearing held June 1 on theUnion's petition for election? Company President Bargettestified as follows:Q.We have drivers,servicemenand dockmen.Who supervises their work?A. [Barget] Mrs. Ingman and myself.Q.What is Mrs. Ingman's title?A.Office manager.At another point Barget was asked:Q.With the exception of yourself and Mrs. Ingmanis there anyone that you would classify as supervisors?A.No sir.Q.Does anyone other than yourself have thepower to hire employees?A.Mrs. Ingman has hired when I have been out oftown.Q.Does anyone other than yourself have thepower to fire employees?A.Mrs. Ingman has done the same.In this proceeding Barget, under oath, as he had been inthe representation case, testified that there were no titles atthe Company, that only he had the authority to discharge7Case 7-RC-10566 NORTHWEST PROPANE CO., INC.509an employee and had not delegated this authority toanyone else and that while an applicant for employmentmight be interviewed by someone other than himself it washe who makes the final decision to hire an applicant. In theinstant preceeding Barget testified specifically that Ingmandid not have the power to hire. He stated that he could notrecall anyone being hired or fired without his authoriza-tion.David L.Horton,VeraBoudrie's son who is presentlyemployed by the Sheriff'sDepartment of LivingstonCounty,Michigan,testified that he had worked in theCompany's office in the fall of 1970 answering the phoneand helping with the billing.Horton testified that he didnot speak to Barget about employment before starting towork at Northwest Propane and that it was Ingman whohad informed him that he was hired.Additionally,Hortontestified that he had made arrangements with Ingman toleave at times other than the regular hours of work so thathe could attend school.Ingman had approved this revisedschedule of hours. Ingman testified that she did not talk toHorton when he came to the Company seeking employ-ment.Rather,she testified,Horton went in and talked toBarget.Horton impressed me as a credible witness whowas telling the facts without embellishment as he recalledthem. Ingman on the other hand throughout her appear-ance on the stand gave the impression of testifying foreffect..She did not inspire confidence in the veracity of hertestimony.Accordingly,I credit Horton's testimony that hehad been employed for the Company by Ingman withoutany meeting with Company President Barget.Vera Boudrie testified that when she was hired by theCompany in either 1966 or 1967 she had been hired byIngman.Boudrie testified that she did not speak to Bargetbefore Ingman informed her that she was to be employed.Boudrie testified about the hiring of an office employeenamed Betty Rose.Boudrie was present when Rose washired by Ingman who informed Boudne,"Thisis our newgirl. She is going to work for us."Boudne testified that on a number of occasions she hadasked Company President Barget for instructions and hetold her to see Ingman,because"She was the manager."LarryMyers, a discharged employee,testified that whenhe wanted to leave work early he had to ask permission todo so from Ingman.Itwas she who granted such requests.Myers recalled that on a number of occasions when hesought to leave workearlyIngman had told him she wouldhave to check if there was anything she wanted him to doand that later she gave him'permission to leave.8Boudne testified that when she sought time off inadvance she would speak to Ingman about such a requestand to no one else.On occasion,Ingman signs checks for the Company,including payroll checks.Barget explained that when hegoes on vacation he sends an authorization to the bankunder which Ingman or his brother sign company checkswhile he is away.8As to the circumstances under which Myers came to work for theRespondent, Company President Barget, at the representation case hearing,testified as followsQ Did youhire[Myers ]9A I don't know whether I did or Mrs. IngmanSec2(11) of the Act provides "The term 'supervisor' means anyIn sum, the record establishes that Ingman exercises anumber of the indicia of supervisorystatus setforth inSection 2(11) of the Act.9 Thus, apart fromBarget'sadmissions at the representation hearing that Ingman is asupervisor, can hire and fire, may have been the one whohired Larry Myers and carries the title of office manager,the credited testimony establishes that Ingman hired VeraBoudrie,David Horton and BettyRose.Further, theevidence establishes that Ingman has the power to excuseemployees from work, as testified to by Horton, BoudneandMyers and is responsible for the direction ofemployees as evidenced by Barget's instructions to Boudriethat she was to look to Ingman for her instructions.Accordingly, I conclude that at all times material hereinShirley Ingman was a supervisor within the meaning of theAct.D.TheTerminationsof JeffreyWright andLarryMyers1.Jeffrey J.WrightWright, Jack Tobias' stepson, was hired by the Respon-dent in the middle of July 1970 as a dockhand loadingtrucks and filling cylinders with propane gas. When he wasfirst employed,Wright was under the impression that histenurewas to last only as long as Leonard Petrie, theregular dockman, was on vacation. However, on the Fridaybefore Petrie's return* from his vacation Shirley IngmanadvisedWright that he had a full-time job with theCompany.On several occasions during his employment, Wrightwent out with truckdrivers as a helper in the loading andunloading of the cylinders of propane gas.Wright was not at work on May 13 when Gentile, theunion organizer, handbilled at the Company's premises.Wright did not attend the meeting between Gentile and agroup of employees held at a local restaurant after workinghours on May 13. That evening Tobias solicited Wright'ssignature to a union authorization card.Wright testifiedthat on Friday, May 14, he "probably" told everyone heknew was for the Union that he had signed an authoriza-tion card.Wright specifically testified that he had toldPetrie that he had signed a card for the Teamsters.However, Petrie testified that on May 14 he had been outon a truck during the day and was not on the dock until theevening.Therefore, Petrie stated that Wright could nothave told him about his affiliation with the Union untilsome time in the evening because Petrie was not on theCompany's premises during the day.On May 14, after Myers had come out to the dock andinformed the men that he had been laid off, ShirleyIngman asked Wright to take a count of all the 100-poundcylinders.Wright took the count and went to the officewhere he informed Ingman of the number of cylinders.Ingman told Wright to give the figures to Barget. Wrightindividualhaving authority,in the interestof the employer, to hire, transfer,suspend,lay off,recall,promote, discharge,assign, reward, or disciplineother employees, or responsiblyto direct them, or to adjust their grievances,or effectivelyto recommend such action,if in connection with the foregoingthe exerciseof such authorityis not of a merely routine or clerical nature,but requires the use of independent judgment " 510DECISIONSOF NATIONALLABOR RELATIONS BOARDwent to Barget's office, gave the company president thecount of cylinders and at that time Barget told Wright thathe was being laid off. Wright made no comment, clockedout and left. Barget advised Wright that the layoff wasbecause of a lack of work.Leonard Petrie, the regular dockman, testified thatfollowingWright's termination Bruce Barget, CompanyPresident Barget's high. chool student son, helped out onthe dock, starting work about a week or 2 after Wright waslaid off. Petrie recalled that Bruce Barget had worked "justabout all summer" before returning to school, performingthe same kind of work as did Petrie, moving and fillingtanks and loading trucks. In addition, Bruce Barget cut thegrass and picked up "stuff" around the working area. Oncross-examination Petrie stated that Bruce Barget hadworked at the Company for a few weeks during thatsummer, left and then came back. Petrie stated that BruceBarget had worked 3 days in some weeks and on occasiona half day on Saturdays.However,Petrietestifiedthat since Bruce Bargetreturned to high school no one had been assigned to workwith him on the dock on a regular basis. Further, Petriestated that he has not always had a regular helper on thedock during the summer.Company President Barget testified that his son, now age17, had worked for the Company for the 3 years precedingthehearing herein.During 1971, followingWright'stermination, Barget recalled that his son had worked for 1week in June, had been away for the following 2 weeks,returned for 3 or 4 weeks to work on the dock and then hadleftwith the family for a vacation before returning toschool.Ifind, based upon Petrie's credited testimony as hecorroborates Barget, that although Bruce Barget workedfrom time to time during the summer, the Company didnot replace Wright on the dock.102.Larry J. MyersLarry Myers was employed by the Company as truckdriv-jer from January 18 until his discharge on May 14. Myerstestified that at one time or another during his employmenthe drove every type of truck utilized by the Company in itsoperations.There was conflicting testimony as to whether, becauseof a weak left hand, Myers was capable of handling everyrun which the Company had in the delivery of varioustypes of containers in which the propane gas is used by itscustomers. Barget testified that when he hired Myers hewas not aware of the weak left hand. Barget sent Myers outon a tractor-trailor for a period with the former driver whoreported back that although Myers could drive the truck hecould not handle the industrial cylinders which weredelivered on that run because of his weak hand. Bargetexplained that the driver is expected to use each hand todrag a cylinder and that Myers could only handle onecylinder at a time because of insufficient strength in his left10Company records show that to the time of the hearing herein therehad been no replacement hired for WrighttiThis account of the April incident is based upon a synthesis of thetestimony of Myers and Barget who corroborated each other on this point12This conversation was testified to by Tobias, Myers, and Boudnehand. Barget testified that following this he hired Kolbergto drive the tractor-trailor. Kolberg held that job until hequit in July. Employee James A. Yerex testified that Bargethad asked him to make a run with Myers to see if Myerscould handle the job and that he had reported back to thecompany president that he thought Myers did all right.Barget testified that following his discovery ofMyers'infirmity he put Myers on a run where the truck used had apowerlift in the rear to help the driver load and unload the100-pound cylinders.Myers confirmed that he had beentold by Barget he had not been assigned to the semitruckrun because of Barget's concern that Myers might not beable to handle that assignment because of his defective lefthand.Sometime in April, Myers spoke to Shirley Ingman abouta raise and she directed him to Barget. Barget told Myersthat he did not know if he could give Myers a raise"because [he was] even thinking of laying a couple of guysoff."Barget and Myers discussed what other work Myerscould do and Barget made at least one telephone call toanother employer seeking work for Myers.iiSometime about May I, Myers asked Ingman and Bargetwhat the prospects were for his keeping his job in view ofthe coming seasonal slowdown. Both company officialsadvisedMyers that they believed that Kolberg would beleaving the Company and that Myers would be staying.12Tobias added to the conversation as testified to by Myersand Boudrie claiming that Ingman had said Kolberg wouldbe leaving because of his reputation of being rough ontrucks. Tobias recounted two incidents in which Kolberghad allegedly damaged company vehicles by improperhandling of the equipment. Neither Boudrie nor Myersreferred to such comments about Kolberg's drivingabilities.At about 4 p.m. on May 14, when Myers went into thecompany office to pick up his paycheck, Ingman told himto see Barget. Barget gave Myers his paycheck and thenlaid him off saying that business had slowed down and theCompany could not use his services. Myers asked why theCompany did not lay off Kolberg instead since Myers hadbeen working for several weeks longer. Myers claimed thatBarget replied that Kolberg was a better driver. Bargettestified that the reason he gave Myers for the layoff wasan insufficient amount of work to keep the full crewworking.E.The Alleged Illegality of the TerminationsThe consolidated complaint alleged 13 that Myers andWright were discharged "because of their activities onbehalf of, and adherence to the Union and because theyengaged in other concerted activities for the purpose ofcollective bargaining and other mutual aid and protec-tion."The Company's knowledge of Myers' union activity issupposedly derived from the incident when, on May 13Boudne testified that Barget had stated at that time"I think Kolberg isgoing to quit,so I think wewill beable to keepyou on."Neither Barget norIngman referred to this conversation during their testimonyi3Par. 10 NORTHWEST PROPANE CO., INC.511while Gentile was handbilling at the plant, Myers, Tobiasand Kolberg left the company premises in Myers' 1967whiteMustang and after driving south on NorthwesternHighway reversed direction and crossed the highwaystopping on the crossover approximately 150 feet from thecompany office. At that time Myers blew the horn,Kolberg seated next to Myers on the passenger side of thefront seat waved his hand and called to Gentile whileTobias sitting in the right hand passenger seat in the backof the car also called and waved to Gentile. Tobias andMyers testified that at that time they saw Barget standingin his office window in the Company's office building.Myers testified to an incident shortly after he was hiredwhen he parked his car in the wrong place and Bargetspoke to him about the proper area for employees to park.Thus, Barget allegedly was aware of the identity of theowner of the automobile parked on the crossover on May13.Under all the circumstances, I do not find this evidenceof company knowledge of Myers' union adherence ofsufficientweight to infer that he was selected fortermination because of his union activity. Accepting as afact that Barget was standing at his window at the time thatMyers' car was parked on the crossover, Barget could moreclearly see that Kolberg and Tobias were waving toGentile.While the failure of an employer to terminate allemployees involved in union activity does not establishthat the discharge of one was not unlawful, the evidencepresented by General Counsel as to Kolberg's allegeddeliquency as a driver would have served the Respondentas a basis for terminating him as well if it sought to riditselfofunion adherents.All things considered, theuncontradicted testimony that the Company in years pasthad pared its working force at approximately the time ofMyers' and Wright's terminations, the fact that Myers wasnot physically capable of performing as much or assatisfactory a job as other drivers, that he had been advisedsome time in April that his employment would not becontinued through the upcoming slow business season, andthat the Company did not replace him, I am impelled tofind the General Counsel has not sustained his burden ofestablishing that Myers' discharge violated Section 8(a)(3)of the Act.As to Wright, there is not a scintilla of evidence in therecord which would link his selection for layoff to anyunion activity on his part or company suspicion of suchunion activity.Wright's union activity was limited tosigning a card in his home the night prior to histermination and there is no evidence that Respondentknew he had done so. The evidence establishes that theCompany did not replace Wright after his termination andthat while Company President Barget's son did from timeto time during the summer of 1971 perform the type oftasks which Wright had been employed to do, he had beensimilarly employed for 3 years, including 1971. Thus, theonly support for a finding that Wright was terminated inviolation of Section 8(a)(3) of the Act is the timing of histermination 1 day after Gentile's appearance at theCompany's premises. However, it would require a string ofinferences to find that the General Counsel has sustainedhis burden of establishing that Wright's selection for layofffor lack of work on May 14 was tainted by unlawfulmotivation.F.TheDischargeof Jack TobiasJack Tobias was employed by the Respondent as a driverfrom 1967 until his discharge on May 25 on the groundsthat he had stolen a 100-pound cylinder of propane gasfrom the Company. Duringmostof his employmentTobias delivered domestic 100-pound cylinders of propanegas, installed the cylinders at the customers'premises andremoved and returned the empty tanks to the Company.Domestic users use cylinders of propane gas for cooking,hot water and on occasion for heating purposes.As earlier noted, on May 13 Tobias was in the back seatof Myers' car when the vehicle was parked on the crossoveron Northwestern Highway approximately 150 feet from thecompany office and the occupants of the car waved andcalled to Gentile,seeking to attract his attention, whileGentile was handbilling at the Company's premises. Myersand Tobias testified that they saw Barget standing in hisofficewindow in the office building while the car was onthe crossover.At the time of his discharge Tobias resided at 7987Detroit Boulevard, Walled Lake, Michigan, and heated hishome with propane gas. As well, Tobias owned property at7771 Detroit Boulevard which property was also a propanegas user. Both properties were customers of the Companyand both received their propane gas by bulk delivery,rather than using 100-pound cylinders. Tobias testified thathe paid for the gas used at his residenceby a weeklydeduction from his pay which had started in the fall of1970.However, about April 1, the $25-a-week deductionwas stopped. When the deductions stopped Tobias spoketo Ingman and asked that they be reinstated. However, thiswas not done and instead Ingman would cash Tobias'paycheck and take out $25 in cash. This latter procedurewas followed for some 2 or 3 weeks.Tobias testified that on a Sunday, approximately 3 weeksbefore his discharge on May 25, he received a call from aneighbor of the 7771 Detroit Boulevard rental propertywho asked that Tobias remove some propane gas cylinderswhich were lying near the rear of the property line at 7771.That same day Tobias took the cylinders in his car fromthe rental property to his residence. Tobias stated that hefound the cylinders lying just inside the back edge of therental property, about 5 or 10 feet inside the property line.At that time there was construction going on on theproperty which abutted the rear of Tobias' rental property.Tobias testified that he did not know how the threecylinders had come to be on his rental property. Two of thecylinders were full and the third was almost full. Tobiasrecalled that one of the cylinders had the identification"LeeCylinder," the name of the manufacturer of acylinder.However, he could not recall if there was anysuch identification on the other two cylinders. He did state 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat none of the cylinders bore any identification linkingthem to Northwest Propane.14Tobias testified that on the Monday after he took thethree cylinders from his rental property he told Ingmanthat he had the cylinders at his home and she asked him topick them up and bring them to the Company. Tobiasbrought two of the cylinders to the Respondent and oneremained at his home. Tobias testified that the cylinderwhich remained at his home bore no identification linkingit to the Company and that he did not know if the two hebrought to the Company bore any identification becausehe "Never thought of it at the time."At that time Tobias was waiting for a bulk delivery ofpropane at his home and the tank was running out.Approximately a week and a half after his first conversa-tion with Ingman about the cylinders Tobias told her thatifhe did not receive the bulk delivery, he would probablyhave to hook up the remaining cylinder to maintain heatand hot water in his home. He testified that Ingman repliedthat it would be all right for him to do so.Vera Boudrie testified that on the day Tobias wasdischarged she had asked Shirley Ingman why Tobias wasnot working. Ingman replied that he had been dischargedfor taking gas. Boudne told Ingman that she had heard theofficemanager tell Tobias that he could hook up the 100-pound cylinder. Boudne testified that Ingman had okayedTobias' hooking up the tank in his home a week or twobefore his discharge. Tobias had explained that he was outof gas and that there was the 100-pound cylinder at hishome which he would hook up if he did not receive adelivery.Boudrie testified that Ingman replied, "Okay,Jack."Tobias testified that he hooked up the 100-poundcylinder at his home on Friday, May 21, and on Mondaymorning told Ingman that he had done so. Ingman asked ifTobias had written a ticket on the cylinder. Tobias repliedthat he had not done so and that was why he was tellingher now about the disposition of the cylinder.On May 24 Tobias' timecard was in the timeclock rackand he worked as usual. However, on May 25 his timecardwas missing from the rack and when Tobias asked Ingmanabout his card she told him to see Barget. Tobias went toBarget's office where Barget asked him to be seated andsuggested that they talk. After an exchange in which Bargettalked about how well he had done by the employees and acompliment from Barget about Tobias' work, Tobias toldthe company president, "wait, we are not kids. What is thisallabout?" Barget then told Tobias that he was fired.Tobias asked why and Barget replied because Tobias hadstolen gas. Tobias denied the accusation and Barget saidthat it was a 100-pound cylinder which was in question.Tobias claimed that the Company was discharging him14There was considerable testimony concerningidentification of thecylinders used in the Company's operations It would appearthat themajority of the cylinders bore the Company's name in lettersindented intothe metal of the cylinder Others, owned by the Company, had the cylindermanufacturer's name only and there were some cylinders which theCompany had purchased from other propane gas companies and might ormight not have thename of theformer owner In addition, it appears to bethe practice in the industry for propane companies to use cylinders whichcome into their possession from time to time although owned by otherpropane companies Thus, the fact that a cylinder does or does not bear theCompany'sname doesnot definitively disclose whether the gas in thatbecause of "the Union business," which Barget denied. Asfar as the cylinder of gas was concerned, Tobias toldBarget Ingman had known that it was at his home. Bargetsaid that he did not know about this and would callIngman in. When Barget asked Ingman if Tobias had toldher that the cylinders were on his property, she denied thatTobias had ever so advised her. Tobias then reminded herthat he had told her some weeks before about the cylindersbut Ingman insisted that she could not recall such aconversation. After some further discussion about Tobias'work and the fact that his honesty had never beenquestioned before, Tobias called his wife to pick him upand his employment was terminated.Tobias testified that the discharge interview was the firstoccasion in which he had any conversation with Bargetconcerning the cylinder hooked up at his home.Barget testified that during the morning of Friday, May21, he was driving to a local country club on a road whichpassed approximately 20 to 30 feet behind Tobias' home.As he passed the house, Barget glanced over his shoulderand saw that Tobias was using a 100-pound cylinder ofpropane gas rather than gas out of the 500-gallon bulktank. Barget then determined to take a picture of the 100-pound cylinder because he felt that if he confronted Tobiasabout the cylinder it would disappear because Barget wassure that Tobias knew he was doing something that heshould not be doing. At this point, Barget was asked:Q.You must have had problems with him before.A.Nothing that I can pinpoint. Suspicions, butnothing definite.Barget testified that he was driving home to obtain acamera when, approximately 4 miles from Tobias' home,he ran into a friend who had a camera in his car. Thefriend returned to Tobias' home with Barget and took thepicture of the 100-pound cylinder in use at Tobias' home.15Barget testified that he then returned to the Company'spremises, told Ingman what had happened and asked herto check with Tobias about the cylinder when he returnedfrom his route. Barget testified that Tobias told Ingman hehad obtained the cylinder from a neighbor who had givenitto him or had called Tobias and told him about thecylinders at a construction site. Barget testified that he thenentered the conversation whereupon Tobias changed hisstory to say that the contractor or the superintendent onthe construction site had given him the cylinders. Bargetstated that at that point he had to take Tobias' word but onMonday morning he called Buchannon, the contractor,and asked if they had given the cylinders to Tobias.According to Barget, the contractor replied, "They werereturned to the Trenton Plant." 16 After obtaining thisinformation from Buchannon, Barget called his lawyer tocylinder camefrom the Respondent15The picture, allegedly taken on Fridaymorning,May 21. was notintroduced in evidence by theRespondent16Barget has a second propane plantinTrenton,Michigan, whichcarves onthe same businessoperationsasNorthwestPropane Bargetexplained that the Trenton plantservices Buchannon,"when they builddown south " The construction site behind Tobias' rental property isapproximately 30 to 35 miles north of Trenton However,Barget claimedthatBuchannon had picked up these cylindersat theNorthwest Propaneplant NORTHWEST PROPANE CO., INC.513see whether he should fire Tobias or let him get away withit because of the "labor problems."On Tuesday, May 25, Barget called Tobias to his officeand confronted Tobias with the issue of the 100-poundcylinder.Barget asked Tobias why he had-not made apickup ticket on the cylinder and Tobias just shrugged andsaid "Tough." Barget stated that at one point in theconversation Tobias stated that he could probably get aletter from the contractor saying that Tobias had permis-sion to pick up the tanks. However, Barget stated that hehad never seen such a letter. Barget then fired Tobiasstating that the discharge was because Tobias had notmade out the pickup ticket and because of the "so-calledstealing of the gas in the 100 pound cylinder."Barget noted that other employees had been fired fordishonesty.Shirley Ingman testified that she had her first conversa-tionwith Tobias concerning the 100-pound cylinder onMay 21. Tobias asked if he could get a load of gas and shesaid that because he owed a lot of money for gas she wouldhave to clear a delivery with Barget. Ingman advisedTobias to check with Barget about a delivery.17 In thisconversation, Ingman asked Tobias if he had a cylinder ormore than one cylinder attached to his tank and told himthat she did not have a pickup ticket on those cylinders.Ingman testified that on May 25 she was called in on theconversation in Barget's office between Tobias and Barget.Barget asked Ingman what she knew about the tanks andshe replied that she knew nothing about them and had noticket or record in the files. However, Tobias claimed thatIngman did know about the cylinders and that employeeEllerholtz had overheard Tobias telling Ingman aboutthem.is Barget asked Tobias where he had obtained thecylinders, noting that Tobias had first said he had gottenthem from a neighbor and then claimed that a contractorhad given them to him. Tobias replied that he had pickedup the cylinders 2 or 3 weeks before from the contractor.Ingman testified that Tobias offered to call his wife andcheck on the date when he had obtained the cylinders butwhen Barget offered the phone to Tobias to make the callTobias would not do so. Barget then said he would not putup with stealing and discharged Tobias.As with Larry Myers, General Counsel relies on the May13 incident when Tobias was in Myers' car parked on thecrossover some 150 feet from the company office toestablish company knowledge of Tobias' union activity. Asnoted, both Myers and Tobias testified that Barget wasstanding in his office window with a full view of theincidentat the time.While I have found that thecircumstances surrounding Myers' discharge do not justifyan inference of illegality in his case, the circumstances ofTobias' discharge are sufficiently different from that ofMyers to warrant such an inference and to conclude thatTobias was discharged in violation of Section 8(a)(3) of theAct.Thus,Tobias was an employee of longstandingwhereas Myers had been added to the working force at theheight of the Company's business activities in the winter of1971.Further,whereas the Company did not replaceMyers, a replacement for Tobias was hired on June 1.Additionally,Myers had been notified some time beforehis termination that the probabilities were that theCompany would have no further use for his services whenits operations tapered off. Moreover, Myers' and Wright'sterminations came on May 14 the day after Gentile'sappearance at the Company's premises when the Companyhad no way of knowing whether the Union's efforts hadbeen successful. By Barget's own admission he knew thatthe Union had filed its petition for election prior to Tobias'discharge. The final distinction between Myers' case andthat of Tobias is the fact that the Company's reason forTobias' discharge does not stand scrutiny. Thus, Boudrie,who I found to be a crediblewitness,corroborated Tobias'testimony that some time before his discharge he hadadvised Ingman that he had the cylinder in question at hispremises, that he would be forced to connect the cylinderto his heating system and that Ingman had approved thiscourse of action on his part. Thus, the Company's claimthat it first learned the cylinders were at Tobias' home bythe fortuitous coincidence of Barget's passing the rear ofTobias' property on May 21 does not conform with thecredited evidence. The Company's failure to introduce intoevidence the photograph which Barget assertedly took ofthe cylinder at Tobias' home on May 21 is incomprehensi-ble in the light of Barget's testimony that he took thepicture because of his feeling that Tobias would deny thepresence of the cylinder at the premises and because ofcertain undefined suspicions about Tobias' conduct. Asearlier noted, I do not credit Ingman and Barget unlessthey are corroborated by a credited witness. In the case ofTobias' discharge it was Tobias' version of the eventswhich was corroborated rather than that offered by theCompany's witnesses.Accordingly, I find that Tobias'discharge was for his union activity, not because he stolegas from the Company, and in violation of Section 8(a)(3)of the Act.G.The Discharge of Vera BoudrieVera Boudne last worked for the Company on June 7after some 4 or 5 years of employment. Boudrie was hiredas a bookkeeper and included among her work assign-ments was handling the cash register, waiting on custom-ers, answering the telephone and filing.On May 14, the day following Gentile's handbilling atthe Company's premises, Boudrie had a conversation withdriver James A. Yerex in the back room of the officebuilding, which conversation General Counsel cites as anincident from which the Company derived knowledge ofBoudrie'sunion sympathies.Yerex testified that theconversation took place at the timeclock, located approxi-mately 15 feet from the door leading from the backroominto the working office area where Ingman is located.When Yerex told Boudne that employees had signed unioncards the night before, Boudrie asked "why didn't you tellme about it so I could go down with you?" Yerex recalledthat his reply was to the effect that he had forgotten toinform her or that the Union was just for the drivers. Yerexcould not recall whether the door leading from the17TheRespondent did not introduce any company records to indicatethat Tobias did in fact owe money at that point for gas which had beendelivered to himi8Ellerholtz is no longer employed by the Company 514DECISIONSOF NATIONALLABOR RELATIONS BOARDbackroom to the offices was open or closed at the time.Boudrie testified that during her conversation with Yerexshe spoke in a voice which was"a little lower"than thevolume with which she testified.Examination of thetranscript of this proceeding reveals that at four pointsBoudne was asked to speak up so that persons in thehearing room,including the Trial Examiner,seated 3 to 10feetfromwhere Boudrie was sitting while she wastestifying could hear her answers to questions.Under thecircumstances,including the distance from the office doorto where Yerex and Boudne had their conversation and thepoor carrying quality of Boudrie's voice, I do not find thatan inference is warranted that any person located in theseparate office area could have overheard the conversationand that the Company could have derived knowledge ofBoudrie's union sympathies from this incident.As noted in the discussion of Tobias'discharge, on theday that Tobias was discharged Boudrie remarked that shehad heard Ingman tell Tobias that he could hook up the100-pound cylinder of propane gas to his home.Boudrietestified that after her comment to Ingman,Ingman wentdirectly to Barget's office. Boudrie's statement to Ingmanundermined the Company'sstated reason for Tobias'discharge.On June 7, Boudrie went to Company President Barget'soffice to ask"How come I was being mistreated like Iwas."Boudrie explained that for the several weeks-preceding June 7, Ingman had followed her whenever shewent to the restroom or even to get a drink of water.Boudne asked Barget why this was happening. Bargetreplied that Ingman was following her because Boudriewas talking to employees about the Union, going out to thetrucks and talking to the men about the Teamsters.Boudrie replied that she didn't care about the Union andallshewanted was fairness in the place. Boudrie thenasked Barget if Ingman wanted her out and Barget repliedthat Ingman did, explaining that one reason was Boudrie'stalking about the Union.When Boudrie said that shedidn't know what she was to do as she needed a job,Bargetoffered Boudrie a number of days off with pay to look fora new job. The following day, June 8, Boudne did notreport for work at Northwest Propane and commenced hersearch for a new job.Boudne has not worked for theRespondent since June 7.Barget's version of this conversation was that Boudriecame to his office to talk about how she was being treated.Barget told her that he had criticized her for a year or twobecause she was always behind on the books and sheneeded Ingman to help her finish the month's figures.Barget complained to Boudrie that she disrupted the office,had "thrown"work back,that it was hard for the officeemployees to.work in peace,that there was bickering andthat therefore"Ihave to cease your employment." Bargetclaimed that Boudne said she would return to her formeroccupation as a beautician and that he gave her some daysoff with pay to look for a new job as well as telling her totake her vacation at that time.Barget recalled saying toBoudrie that"Idefinitely had to make a change in theoffice. . .Barget claimed that in approximately February 1971 hehad spoken to Boudne about the time she took in postingfigures in her bookkeeping work,had told her that sheshould look for work closer to her home since she was nothappy at the Company and was not doing the work thatBarget expected from a bookkeeper.Barget stated that atthat time Boudne cried and Ingman tried to calm herdown.Barget testified that he did not discharge Boudrie inFebruary because she was having'money problems withher family,he felt sorry for her and-therefore he justinsisted that she keep up her work on the Company'sbooks.However,he testified that there was never anyimprovement in her work and the bookkeeping tasks werenever finished on time.Barget testified that this deficiency in Boudrie's workhad been"for a good year"or "possibly a year and a half."Shirley Ingman,aswell as Barget,sought to paint apicture of Boudrie as a totally unsatisfactory employee.Thus, Ingman testified that when Boudne was hired shestated that she had taken a night course in typing. Boudriewas not tested on her typing or on the bookkeepingmachine before she was put to work.Ingman claimed thatBoudne, despite her claim of typing ability, would not doany typing until a new bookkeeping machine with atypewriter built into the equipment was installed and shewas forced to do some typing in connection with herbookkeeping duties. As well,Ingman stated that whenBoudrie was first employed she was good in her handlingof phone conversations with customers but that as timewent on Ingman had to keep Boudrie away from thetelephone because "she was too caustic with customers."Barget and Ingman cited one complaint from a customerabout a conversation that Boudrie had had on thetelephonewith the customer'swife.Barget,however,admitted that he had had no direct conversation relating tothiscustomer'scomplaint about Boudrie and Ingmanstated that she had heard only Boudne's side of theconversation in question in which Boudne had asked thecustomer to pay a bill. Ingman admitted that she did notknow what the customer had said to Boudrie.Ingman testified that in February when Barget hadcomplained to Boudrie about her work saying that hewould not put up with it any longer,Ingman had takenBoudne home with her that night because Boudrie was in"very, very sad shape after that." Boudrie asked Ingman tointercede with Barget on her behalf and Ingman agreed todo so.However,Ingman testified that she did not talk toBarget about Boudrie's work.As with Barget, Ingman testified that Boudrie could notkeep up with her bookkeeping duties and claimed that thishad been true throughout Boudrie's employment.Thus, the picture which Ingman and Barget paint ofBoudne would warrant her having been discharged at anytime during the 4 or 5 years she worked for the Company.However,she was retained for all of that time despite thesealleged deficiencies on her part. The question then ariseswhat was the turmng point which impelled the Company todispense with Boudne's services on June 7.Based upon myobservation of the witnesses while testifying,Icredit NORTHWEST PROPANE CO., INC.515Boudrie's version of her June 7 conversation with Compa-ny President Barget19 and find that the Company wasaware of Boudne's sympathies for the Union and hertalking about the Union with the drivers, and that thedecision to dispense with her services was based upon hersympathy for and sponsoring of the Union rather than herclaimed deficiencies over the entire course of her employ-ment. Accordingly, I find that the Company dischargedVera Boudrie on June 7 in violation of Section 8(a)(1) and(3) of the Act.H.Independent Violations of Section 8(a)(1)Leonard Petrie and Vera Boudrie testified to an incidentin the latter part of May which occurred while Petrie wasstanding at Shirley Ingman's desk in the Company's office.Petrie recalled that Ingman stated that if the Union got inthe Company would have to lock up the gates. Boudrietestified that Ingman added, "If the Union got in here Mr.Barget may close this place up, and then who's going tofeed your six kids?"The only conversation that Ingman recalled having hadconcerning the Union in which Petrie was involved tookplace in the backroom of the office building after theBoard notice concerning the representation petition hadbeen posted. At the time Boudrie and Petrie were at thecoffeepot reading the notice. Boudrie said something whichlead Ingman to think that Boudne believed she wasaffected by the posted notice and Ingman said, "Vera, weare not affected by that. That's the Teamsters. The truckdrivers." Ingman stated that she then walked away fromBoudne and Petrie.I found Petrie and Boudrie to be credible witnesses andas earlier noted, based upon my observation of her whiletestifying, I would not credit Ingman except where she iscorroborated by a credited witness. Accordingly, I findthat as testified to by Petrie and Boudrie, Ingman statedthat the Union could lead to the closing of the Companywith adverse affects on Petne's ability to support hisfamily. I shall recommend a remedial order to correct thiscoercive statement.Further, I find that in his conversation with Boudrie onJune 7 Company President Barget admitted that theCompany had been conducting surveillance of Boudrie'sactivitiesbecause of her sympathy and talking for theUnion and that this surveillance constituted a violation ofSection 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent unlawfully dis-charged Jack Tobias and Vera Boudne, I shall recommendthatRespondent be ordered to offer to the employeesnamed immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges, and to make them wholefor any loss of earnings suffered as a result of Respondent'sunlawful conduct. Backpay shall be computed in themanner set forth in F.W.Woolworth Company,90 NLRB289, with interest added thereto in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Itwill also be recommended, in view of the nature of theunfair labor practices in which the Respondent engaged,20that it cease and desist from infringing in any manner uponthe rights guaranteed employees by Section 7 of the Act.CONCLUSIONS OF LAW1.NorthwestPropaneCo.,Inc.,isan employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local 614, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By engaging in certain described conduct referred tohereand above, in section III, F and G, hereof,Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed to them inSection 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By engaging in conduct described in section III, Eand F, hereof, Respondent discriminated against JackTobias and Vera Boudrie in regard to the terms andconditions of their employment, in order to discourageactivities protected by Section 7 of the Act, and therebyhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The Respondent has not committed other unfairlabor practices as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I, hereby issue the following recommended: 2119 In connection with that conversation I note the juxtaposition ofIngman's surveillance of Boudrle's activities with Boudrie giving the lie toIngman's claimthat shefirst learned of the 100-pound cylinder at Tobias'home onMay 21 by hercomment that she had overheard Ingman'sapprovalofTobias'using that gas some2or 3 weeks before20 SeeN LR.B v Entwistle MfgCo, 120 F.2d 532, 536 (C.A 4)21 In the eventno exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,(Continued) 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, Northwest Propane Co., Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership and activities in Local 614,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, by discriminatingin regard to the hire and tenure of employment ofRespondent's employees in order to discourage member-ship.(b)Threatening employees that the Company wouldclose if the Union was successful in organizing itsemployees or conducting surveillance of the union activi-ties of its employees.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer to Jack Tobias and Vera Boudrie immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay theymay have suffered as a result of their discharge in themanner set forth in The Remedy section hereof.(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes22 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantof the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its Farmington, Michigan, facility copies ofthe attached notice marked "Appendix B." 22 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 7, 'after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.23IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges unfair labor practices notfound herein.to a Judgment of the UnitedStates Courtof Appealsenforcingan Order ofthe National LaborRelations Board "23 In theevent that this recommendedOrderisadoptedby the Boardafter exceptions havebeen filed, this provision shall be modifiedto read."Notify the Regional Directorfor Region 7, in writing,within 20 days fromthe date of this Order,what steps the Respondent has takento complyherewith." NORTHWEST PROPANE CO., INC.gppENoIxATLp.KRAMP0 COnl6v LOAp/NG.48L..rN^ OI-STORYCoNc.13LpCi8-sN0Ee^%MGr4i -iTORA66 ryaeoNMETALRooF517rxa- 76 7-- 7/oi14^yo79. 9sO 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees that the Companywill close if the Union organizes our employees.WE WILL NOT spy on the union activities of ouremployees.WE WILL NOT in any other manner interfere with therights of our employees under the law to engage inunion activity or other concerted activity or to refrainfrom such activity or force them to give up any of theirrights under the law.WE WILL offer to Jack Tobias and Vera Boudrieimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniori-ty or other rights and privileges.WE WILL make Jack Tobias and Vera Boudrie wholefor any loss of pay they may have suffered as a result ofthe discrimination against them with interest at 6percent added thereto.You are all free to become or remain members of Local614, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization, or to refrain from doing so, and wewon't punish you in any way if you do.DatedByNORTHWEST PROPANECo., INC.(Employer)(Representative)(Title)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 500Book Building, 1249Washington Boulevard,Detroit,Michigan 48226, Telephone 313-226-3200.